Citation Nr: 1427971	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  05-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Veteran represented by:	Aires Robinson, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1980 and from December 1990 to April 1991.  He also had other periods of service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2008 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2008 hearing, the undersigned VLJ fully explained the issue involved.  See November 2008 Board transcript, page 2.  Although the VLJ did not specifically suggest the submission of evidence that may have been overlooked, testimony was elicited from the Veteran pertaining to his in-service stressors.  Additionally, the Veteran was represented at the hearing by a representative of the Veterans of Foreign Wars of the United States.  

A review of the record reveals no assertion, by the Veteran or his current representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and the Board can adjudicate the claim based on the current record. 

In August 2009 and January 2012, the Board remanded this claim for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In the August 2009 Remand, the RO was instructed to attempt to verify the Veteran's claimed stressor, and if a stressor was verified, the Veteran was to be afforded a VA examination for his psychiatric disorder.  The RO contacted the Naval Criminal Investigative Service in September 2010 and the Naval Archives and Records Administration in July 2010 in an attempt to verify the Veteran's stressors.  

In the January 2012 Remand, the RO was again instructed to attempt to verify the Veteran's stressors and to afford the Veteran a VA examination.  The Veteran was afforded a VA examination in January 2012 and a response was received from the Center for Unit Records Research pertaining to the Veterans claimed stressors in May 2013.  

That development having been completed, the claim is now ready for appellate review.

The Board notes that the appeal originally also included entitlement to service connection for residuals of a left hand fracture; however, this issue was granted in a January 2014 rating decision, and as such, is no longer on appeal.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).


FINDINGS OF FACT

1.  The Veteran's PTSD, first diagnosed after service, is not causally or etiologically due to a verified in-service stressor.
 
2.  The Veteran's variously diagnosed acquired psychiatric disorders first began many years after service discharge, are not shown to be related to a verified in-service event, and are not proximately due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, other than PTSD, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2003 that fully addressed the entire notice element, and was sent prior to the initial decision.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  Additional letters were sent in March 2005, February 2007, and July 2007.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in February 2007, the RO provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The RO successfully completed the notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, service treatment records, Social Security Administration records, private records, and a VA medical opinion and examination pertinent to the issue on appeal.  Virtual VA records have been reviewed.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for PTSD

The Veteran has claimed service connection for PTSD and, more generally, for a psychiatric disorder.  

The Veteran has indicated he experienced multiple stressors during service.  The first stressor involved witnessing a death of a fellow sailor aboard the USS Thomaston in October or November 1977.  

Additionally, the Veteran indicated that he witnessed a racially motivated assault on a fellow sailor aboard the USS Thomaston in 1976.  

Finally, the Veteran asserts he was required to store dead bodies in a food refrigerator while in Subic Bay during Desert Storm.

Applicable Laws

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Thus, the issues of entitlement to service connection for a psychiatric disorder other than PTSD and entitlement to service connection for PTSD are addressed separately in this decision. 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In addition, the Board notes that VA has recently amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

38 C.F.R. § 4.125(a) requires that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Facts/Analysis

The Veteran's service treatment records are silent regarding any psychiatric complaints or symptomatology.  In fact, during the Veteran's separation Report of Medical History in March 1991, he indicated that did not have frequent trouble sleeping; he had no depression or excessive worry, and had no nervous trouble of any sort.  

The Board notes that the Veteran has been diagnosed post service with PTSD, on multiple occasions.  See e.g. May 2006 VA treatment note and January 2012 VA examination.  Additionally, the Board notes that the January 2012 VA examiner opined that the Veteran's PTSD diagnosis was more likely than not due to traumatic events that occurred during Desert Storm, specifically, being in charge of unloading and storing dead bodies in a food refrigerator.

Importantly, however, the Board notes that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999). 

If there is no combat experience, or if there is a determination that a Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996). 

Here, the Veteran's DD-214 fails to confirm that he was exposed to combat during military service.  Furthermore, the Veteran has denied witnessing combat during service.  See February 2003 VA treatment note.  As such, a verified stressor is required in this case. 

VA has attempted to verify the Veteran's reported stressors.  First, the Veteran asserts he was required to place dead bodies in food refrigerators, while serving as a Cargo Handler at Cubi Point, in the Subic Bay, during Operation Desert Shield.  The RO contacted the Center for Unit Records Research (CURR) for verification of this stressor.  CURR responded that while there was not a command history for the Cargo Handling Battalion, command history for the U.S. Naval Station in Subic Bay was reviewed and there was no mention of bodies being stored at that location.  Therefore, this stressor is not verified.

Second, the Veteran has asserted that he witnessed the death of a fellow sailor while on board the USS Thomaston.  CURR was again requested to verify this assertion.  However, CURR indicated that while deck logs document several injuries, there were no deaths recorded.  This stressor is not verified.

Finally, the Veteran has asserted that he witnessed a racially motivated assault while aboard the USS Thomaston in 1978.  The victim of the alleged assault submitted a letter in May 2006, indicating that the Veteran was a "go between the races to help quell some of the anger and tension between the races."  He also recalled that a Captain's Mate (a non-judicial punishment procedure) was performed upon the individuals who had assaulted him, which resulted in a reduction in rate and restriction to the ship as the punishment imposed against the perpetrators.  See May 2006 letter (signed by M.W.).  The Veteran then submitted a letter in August 2007 indicating that the date of the assault was 1976, not 1978 and that "NIS" was involved in the investigation at the time.  When the RO contacted Naval Criminal Investigative Service (NCIS) in September 2010, requesting information about the assault, NCIS responded in September 2010, stating that there was no record of an investigation of the alleged racially motivated assault incident.  On balance, and resolving all reasonable doubt in the Veteran's favor, the May 2006 statement may be accepted as evidence confirming that this incident occurred on board the USS Thomaston, during which M.W. was assaulted.

The Board recognizes that a May 2006 VA psychiatrist and a January 2012 VA examiner assigned a diagnosis of PTSD to the Veteran based on his stressor account of storing dead bodies during service.  However, just because a physician or other health professional accepted the Veteran's description of his service experiences as credible and diagnosed the Veteran as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Board is not required to accept a Veteran's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this regard, it is important to note that, at the January 2012 VA examination, the Veteran reported that "only seeing and handling dead American bodies was traumatic for him as he was not overly fearful of any other incidents that occurred while in the Navy."  See January 2012 VA Examination Report, p. 11.  In light of this admission by the Veteran and the fact that the VA examiners in May 2006 and January 2012, did not conclude that the Veteran's account of having witnessed a racially motivated assault while aboard the USS Thomaston, standing alone, constituted the type of stressor necessary for a PTSD diagnosis, the Board finds that the May 2006 and January 2012 VA examiners' opinions are based on an unverified stressor and hence lack probative value.

Of note, effective July 13, 2010, VA revised its regulations to relax the evidentiary stressor verification requirements when a Veteran was exposed to fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)).  See also 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of applicability of 38 C.F.R. § 3.304(f) to July 13, 2010).  

Under these revisions, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id. 

The Board observes that there is no evidence or argument that the Veteran's PTSD stressors involve fear of hostile military or terrorist activity.  Thus, the revised criteria do not apply.

Finally, the Board recognizes that the Veteran believes he suffers from PTSD that is due to his military service.  However, while the Veteran is competent to offer statements about events he witnessed during military service, the record fails to show that he has PTSD resulting from a verified stressor that occurred during his military service.

Accordingly, entitlement to service connection for PTSD is denied.


III.  Entitlement to Service Connection for an Acquired Psychiatric Disorder, Other than PTSD

The Board will now discuss whether the Veteran is entitled to service connection for any acquired psychiatric disorders, other than PTSD.

Applicable Laws

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Facts/Analysis

Service treatment records were reviewed.  Treatment records do not indicate that the Veteran was diagnosed with any psychiatric disorder during service.  During the Veteran's separation Report of Medical History in March 1991, he indicated that did not have frequent trouble sleeping; he had no depression or excessive worry, and had no nervous trouble of any sort.  

The Board notes that the Veteran has received multiple post-service psychiatric disorders diagnoses, including major depressive disorder and anxiety disorder.  See April 2011 VA treatment note and January 2012 VA examination.  Therefore, the Board finds that the first requirement, a current diagnosis, is met. 

However, the evidence must also demonstrate a nexus between the present disease and service.  Here, the Board finds that the evidence does not indicate a nexus between his current psychiatric disorders and his time in service.  During the January 2012 VA examination, the Veteran was diagnosed with major depressive disorder.  The examiner opined that the Veteran's major depressive disorder is secondary to his PTSD, medical conditions and life stressors.  The examiner explained that the Veteran was diagnosed with sarcoidosis and experienced several other significant stressors, such as his daughter running away, which worsened his depression.  

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Here, the Veteran is not service connected for PTSD or sarcoidosis.  As such, service connection for major depressive disorder cannot be established on a secondary basis.

The Board must also consider the Veteran's lay statements indicating that he has a psychiatric disorder as a result of service.  As stated previously, the Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, unlike disabilities that may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Moreover, even if credible and competent, the Veteran's general lay assertions are outweighed by specific evidence of record - such as the service records which indicate the Veteran himself denied psychiatric problems upon separation from service.  See March 1991 Report of Medical History.

As a result, to date, there is no competent evidence that the Veteran's psychiatric disorders, other than PTSD, are causally or etiologically due to service.  As the preponderance of the evidence indicates that the Veteran's psychiatric disorders are not due to service, the claim for service connection for an acquired psychiatric disorder, other than PTSD, must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


